Case 7:20-cv-04573-PMH-PED Document 32-35 Filed 07/13/20 Page 1 of 3




                 Exhibit 35
Case 7:20-cv-04573-PMH-PED Document 32-35 Filed 07/13/20 Page 2 of 3




                                                                 PRELIMINARY INJUNCTION
                                                                        HEARING

                                                                       JX-256
                                                                       7:20-cv-04573




           Preliminary Injunction Hearing JX-256   p. 1 of 2
Case 7:20-cv-04573-PMH-PED Document 32-35 Filed 07/13/20 Page 3 of 3




           Preliminary Injunction Hearing JX-256   p. 2 of 2
